NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 24 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ION DONI, AKA Johnny Doni,                      No.    18-70392

                Petitioner,                     Agency No. A206-356-453

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted March 3, 2020
                               Seattle, Washington

Before: IKUTA, R. NELSON, and HUNSAKER, Circuit Judges.

      Petitioner Ion Doni seeks review of the Board of Immigration Appeals

(“BIA”) order affirming the immigration judge’s denial of asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252(a)(1) and deny the petition for review.

      Doni seeks asylum and withholding relief based on persecution he alleges he

will likely suffer as a member of a particular social group “comprised of his family


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
members who are targeted by corrupt police officers.” This claim is not properly

before us. The Immigration and Nationality Act mandates exhaustion of

immigration claims as a jurisdictional prerequisite. Barron v. Ashcroft, 358 F.3d
674, 677 (9th Cir. 2004); see 8 U.S.C. § 1252(d)(1). Doni did not raise this

proposed particular social group with the BIA, which precludes us from reaching

the merits of any request for relief on this ground. See Barron, 358 F.3d at 677–78.

      Doni also claims he is entitled to asylum and withholding relief because he

is likely to be persecuted for an imputed political opinion as a potential

whistleblower. We disagree. Crucial to a claim for relief based on an imputed

political opinion is proof of (1) the alleged persecutor’s perception of the

petitioner’s political opinions and (2) the alleged persecutor’s motive,

demonstrating a nexus between the potential for harm and the perceived opinion.

Singh v. Barr, 935 F.3d 822, 825–26 (9th Cir. 2019). Here, the BIA correctly found

that Doni failed to show an imputed political opinion, or a nexus between potential

harm and any imputed political opinion. Doni provided no direct or circumstantial

evidence of the alleged persecutors’ motive. See id. (requiring evidence of

persecutor’s motive to establish status as a potential whistleblower); Navas v. INS,

217 F.3d 646, 656–57 (9th Cir. 2000) (requiring evidence of the persecutor’s




                                          2
motive to establish a nexus). Thus, Doni’s claim for asylum and withholding relief

based on an imputed political opinion fails.1

      Finally, Doni argues the agency erred in denying his CAT claim because it

failed to properly consider all relevant evidence. Again, we disagree. The BIA

considered the evidence Doni presented in support of his CAT claim, including

specifically noting that his country conditions evidence indicates police corruption

and torture occur in Moldova. See Aguilar-Ramos v. Holder, 594 F.3d 701, 705

(9th Cir. 2010) (holding it is reversible error only where the BIA and immigration

judge fail to consider relevant evidence). Nonetheless, the BIA agreed with the

immigration judge that Doni failed to establish that he would be “personally

singled out for harm rising to the level of torture upon return to Moldova.” See

Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009) (requiring a CAT

claimant to show that “he is likely to find himself” subject to torture). The record

does not compel a contrary conclusion. See Arteaga v. Mukasey, 511 F.3d 940, 944

(9th Cir. 2007) (holding substantial evidence review applies to the “BIA’s findings



1
  Doni was found credible by the agency. There are conflicting decisions from this
Court on the applicable standard for reviewing an agency’s nexus determination
when the applicant is deemed credible. See Baghdasaryan v. Holder, 592 F.3d
1018, 1022 n.4 (9th Cir. 2010) (explaining that our precedent has applied both de
novo and substantial evidence review to nexus determinations where an applicant
is deemed credible). We need not address this inconsistency, however, because
Doni’s claim fails under either standard given the lack of any evidence showing the
police viewed him as a potential whistleblower.

                                          3
underlying its determination that an applicant is not eligible for relief under the

CAT”).

      Doni does not dispute that the cell phone at issue in the criminal

investigation against him was stolen, which indicates the police had a legitimate

reason to investigate; Doni’s parents, although extorted for money by the police,

have not been physically harmed; the record does not establish that Doni’s friends

were tortured by police; and the Interpol notice for Doni has been removed and the

investigation of him apparently cancelled. While there is evidence from Doni’s

parents about threatening statements made by police about Doni, this does not

compel us to disturb the BIA’s finding that the evidence as a whole fails to show

“the situation will escalate upon [Doni]’s return to such an extent that he faces a

clear probability of being subjected to . . . torture.” See id.

      PETITION FOR REVIEW DENIED.




                                            4